Exhibit 10.42
(BAKER & MCKENZIE LOGO) [k27278k2727803.gif]
Transition Services Agreement
Borders International Services, Inc.
Borders Australia Pty Ltd
Borders New Zealand Limited
Borders Pte. Ltd
Spine Newco Pty Limited
Spine Newco (NZ) Limited
For the provision of transitional services in
connection with the sale of the entire issued
share capital of Borders Australia Pty Ltd,
Borders New Zealand Limited and Borders Pte. Ltd
Baker & McKenzie
Solicitors
Level 27, AMP Centre
50 Bridge Street
SYDNEY NSW 2000
Tel: (02) 9225-0200
Fax: (02) 9225-1595

 



--------------------------------------------------------------------------------



 



CONTENTS

              Clause       Page
1.
  Interpretation     3  
2.
  Provision and duration of Transitional Services and Recipient Services     7  
3.
  Co-operation and Management     7  
4.
  Dispute Resolution     8  
5.
  Fees and Other Costs     8  
6.
  Invoicing and Late Payments     9  
7.
  Other Obligations     10  
8.
  Limitation of Liability     10  
9.
  Confidentiality     12  
10.
  Assignment and Sub-contracting     12  
11.
  Force Majeure     13  
12.
  Term AND Termination     13  
13.
  Notices     15  
14.
  Invalid or unenforceable provisions     16  
15.
  Waiver and exercise of rights     16  
16.
  Amendment     16  
17.
  Counterparts     16  
18.
  Further assurances     17  
19.
  Assignment     17  
20.
  Entire agreement     17  
21.
  Rights cumulative     17  
22.
  Consents and Approvals     17  
23.
  Jurisdiction     17  
24.
  Service of process     17  
25.
  Currency Conversion     18  
26.
  Governing Law     18  

         
SCHEDULE 1
       
TERM SHEETS
    19  
A — Financial Reporting
    19  
B — Statutory Accounts Reporting
    21  
C — Property Accounting
    22  
D — Accounts Payable (A/P)
    23  
E — Bank Reconciliation
    25  
F — Treasury
    26  
G — Lease Accounting
    27  
H — Merchandise Reporting
    28  
I — Margin Accounting and Reporting
    30  
J — Inventory Accounting and Control
    31  
K — Tax
    32  
L — IT
    33  
M — Merchandising
    35  
N — Merchandise Operations
    36  
O — Transportation
    38  
P— Communications
    39  
Q — Store Operations
    40  
R — Management
    41  
SCHEDULE 2
       
RECIPIENT SERVICES
    42  

 



--------------------------------------------------------------------------------



 



DATE:
PARTIES:

(1)   BORDERS INTERNATIONAL SERVICES, INC., a corporation incorporated in the
State of Michigan, USA and having its principal place of business at 100 Phoenix
Drive, Ann Arbor, MI 48108 USA (the “Provider”);

(2)   BORDERS AUSTRALIA PTY LTD (ABN 31 082 194 287), a company incorporated
under the laws of Australia and having its registered office c/o Baker &
McKenzie, Level 27, AMP Centre, 50 Bridge Street, Sydney NSW 2000 (“Borders
Australia”);

(3)   BORDERS NEW ZEALAND LIMITED, a company incorporated under the laws of New
Zealand and having its registered office c/o Minter Ellison Rudd Watts, Lumley
Centre, 88 Shortland Street, Auckland, New Zealand (“Borders NZ”); and

(4)   BORDERS PTE. LTD., a company incorporated under the laws of Singapore with
registered number 199705017Z and having its registered office at 60B Martin
Road, 02 08B Singapore Trademart 239 067, Singapore (“Borders Singapore”);

(5)   SPINE NEWCO PTY LIMITED, a company incorporated under the laws of
Australia ACN 127 667 314 and having its registered office at Level 31, 126
Phillip Street, Sydney, NSW 2000 (the “First Purchaser”); and

(6)   SPINE NEWCO (NZ) LIMITED, a company incorporated under the laws of New
Zealand NZ Company Number 2010994 and having its registered office at c/o Quigg
Partners, Level 7, 28 Brandon Street, Wellington, New Zealand (the “Second
Purchaser”).       (First Purchaser and Second Purchaser being each a
“Purchaser” and collectively the “Purchasers”)

RECITALS

(A)   The Seller has agreed to sell and the Purchasers have agreed to purchase
the Shares on the terms set out in the Sale and Purchase Agreement.

(B)   In connection with the sale and purchase of the Shares, the Recipients
desire the provision of certain Transitional Services and the Provider is
prepared to provide certain Transitional Services to the Recipients for a
limited period on the terms set out in this Agreement.

(C)   Further, the Providers desire the provision of certain Recipient Services
and the Recipients are prepared to provide certain Recipients Services to the
Provider and/or the Seller for a limited period on the terms set out in this
Agreement.

IT IS AGREED as follows:

1.   INTERPRETATION

1.1   Defined terms       In this Agreement, the following words and expressions
shall have the following meanings:

     
“Agreement”
  this agreement and the recitals and Schedules to it;
 
   
“ARW”
  has the same meaning as in the Purchasing Agreement;

3



--------------------------------------------------------------------------------



 



     
“Brand Licence Deed”
  the deed entered into by Borders Properties, Inc., and the First Purchaser
effecting the grant of a licence to the First Purchaser to use certain
intellectual property rights of Borders Properties, Inc.;
 
   
“Breach of Duty”
  the breach of any (i) obligation arising from the express or implied terms of
a contract to take reasonable care or exercise reasonable skill in the
performance of the contract; or (ii) common law duty to take reasonable care or
exercise reasonable skill (but not any stricter duty);
 
   
“Business”
  has the same meaning as in the Sale and Purchase Agreement;
 
   
“Business Day”
  a day (excluding Saturday and Sunday) on which the banks are generally open
for business in Ann Arbor, Michigan, Sydney, Auckland and Singapore for the
transaction of normal banking business;
 
   
“Commencement Date”
  has the same meaning as Completion Date in the Sale and Purchase Agreement;
 
   
“Completion”
  has the same meaning as in the Sale and Purchase Agreement;
 
   
“Control”
  has the same meaning as in section 50AA of the Corporations Act 2001 (Cth);
 
   
“Encumbrances”
  means any mortgage, charge, pledge, lien, encumbrance, assignment,
hypothecation, security interest, title retention, preferential right, trust
arrangement, contractual right of setoff or any other security agreement or
arrangement in favour of any person.
 
   
“GST”
  with respect to Australia has the meaning given to it in the A New Tax System
(Goods and Services Tax) Act 1999 (Cth) or any like tax and with respect to New
Zealand or Singapore means the tax payable pursuant to the Goods and Services
Tax Act 1985 (NZ) and the Goods and Services Tax Act, Chapter 117A of Singapore
respectively and any like tax;
 
   
“Intra-Group Guarantees”
  has the same meaning as in the Sale and Purchase Agreement;
 
   
“Liability”
  liability in or for breach of contract, Breach of Duty, misrepresentation,
restitution or any other cause of action whatsoever relating to or arising under
or in connection with this Agreement, including without limitation liability
expressly provided for under this Agreement or arising by reason of the
invalidity or unenforceability of any term of this Agreement (and for the
purposes of this definition, all references to “this Agreement” shall be deemed
to include any collateral contract);  
“Provider Competing
  has the meaning given to that term in the Purchasing

4



--------------------------------------------------------------------------------



 



     
Business”
  Agreement;
 
   
“Purchasing Agreement”
  has the same meaning as in the Sale and Purchase Agreement;
 
   
“Recipients”
  Borders Australia, Borders NZ and Borders Singapore;
 
   
“Recipient Service Period”
  the period set out in Item 5 of Schedule 2;
 
   
“Recipient Services”
  the services set out in Schedule 2;
 
   
“Sale and Purchase Agreement”
  the agreement entered into between the Seller and the Purchasers effecting the
sale of the Shares;
 
   
“Seller”
  Borders Group, Inc, a company incorporated under the laws of Michigan, USA and
having its registered office at 100 Phoenix Drive, Ann Arbor, Michigan 48108
USA;
 
   
“Seller’s Group”
  has the same meaning as in the Sale and Purchase Agreement;
 
   
“Service Managers”
  the respective parties’ representatives responsible for managing a particular
Transitional Service or the Recipient Services and identified as such by the
relevant party;
 
   
“Shares”
  the issued share capital of the Recipients;
 
   
“Term Sheet”
  a particular section of Schedule 1 (Term Sheets), identified as such, which
describes particular term(s) relating to a particular Transitional Service(s);
 
   
“Transaction Document”
  has the same meaning as in the Sale and Purchase Agreement;
 
   
“Transitional Period”
  means the term of this Agreement; and
 
   
“Transitional Service(s)”
  each of those services described in Schedule 1 (Term Sheets).

1.2   In this Agreement, unless the context otherwise requires:

    (a)   a reference:

  (i)   to the singular includes the plural and the other way round;     (ii)  
to a gender includes all genders;     (iii)   to a document (including this
Agreement) is a reference to that document (including any Schedules and
Annexures,) as amended, consolidated, supplemented, novated or replaced;    
(iv)   to an agreement includes any deed, agreement or legally enforceable
arrangement or understanding whether written or not;

5



--------------------------------------------------------------------------------



 



  (v)   to parties means the parties to this Agreement and to a party means a
party to this Agreement;     (vi)   to a notice means all notices, approvals,
demands, requests, nominations or other communications given by one party to
another under or in connection with this Agreement;     (vii)   to a person
(including a party) includes:

  (A)   an individual, company, other body corporate, association, partnership,
firm, joint venture, trust or government agency;     (B)   the person’s
successors, permitted assigns, substitutes, executors and administrators; and  
  (C)   a reference to the representative member of the GST group to which the
person belongs to the extent that the representative member has assumed rights,
entitlements, benefits, obligations and liabilities which would remain with the
person if the person were not a member of a GST group;

  (viii)   to a law:

  (A)   includes a reference to any constitutional provision, subordinate
legislation, treaty, decree, convention, statute, regulation, rule, ordinance,
proclamation, by-law, judgment, rule of common law or equity or rule of any
applicable stock exchange; and     (B)   is a reference to that law as amended,
consolidated, supplemented or replaced; and     (C)   is a reference to any
regulation, rule, ordinance, proclamation, by-law or judgment made under that
law;

  (ix)   to proceedings includes litigation, arbitration, and investigation;    
(x)   to a judgement includes an order, injunction, decree, determination or
award of any court or tribunal;     (xi)   to time is a reference to Sydney
time;

  (b)   headings are for convenience only and are ignored in interpreting this
Agreement;     (c)   a warranty, representation, covenant or obligation given or
entered into by more than one person binds them jointly and severally;     (d)  
if a period of time is specified and dates from, after or before, a given day or
the day of an act or event, it is to be calculated exclusive of that day;    
(e)   if a payment or other act must (but for this clause) be made or done on a
day which is not a Business Day, then it must be made or done on the next
Business Day;     (f)   the words “including” or “includes” mean “including but
not limited to” or “including without limitation”;     (g)   where a word or
phrase is defined, its other grammatical forms have a corresponding meaning;

6



--------------------------------------------------------------------------------



 



   (h)   this Agreement must not be construed adversely to a party solely
because that party was responsible for preparing it;      (i)   to $ of dollars
are references to the lawful currency of the United States of America at the
date of this Agreement.

2.   PROVISION AND DURATION OF TRANSITIONAL SERVICES AND RECIPIENT SERVICES

2.1   The Provider shall supply or procure the supply of, and the Recipients
shall pay for, the Transitional Services.

2.2   Each Transitional Service shall be provided during the Transitional Period
(unless terminated earlier in accordance with clause 12) provided that the
Recipients and the Purchaser shall use their reasonable endeavours to transition
the Transitional Services away from the Provider as soon as possible and in any
event before the end of the Transitional Period.

2.3   If during the term of this Agreement, the Recipients require additional
services from the Provider (other than the Transitional Services described in
Schedule 1), the Recipients and the Provider shall meet and discuss the
Recipients’ requirements for such services. If the Provider agrees to provide
such requested services and the Recipients and Provider agree on the cost of
such additional services, the Recipients and the Provider shall amend this
Agreement to incorporate an additional Term Sheet in Schedule 1 that sets out
all relevant details of the additional services. The terms of this Agreement
shall apply to the provision and receipt of such additional services.

2.4   In addition to the Transitional Services, the Provider, in its absolute
discretion and on such terms as it may determine, may from time to time share
knowledge relating to the Business (including retailing best practices, ways to
exploit new channels to market (e.g. print on demand) and experience with
loyalty schemes) with the Recipients.

2.5   Nothing in this Agreement shall prevent the Provider from providing
services of a similar nature to the Transitional Services to any other person.

2.6   From the Commencement Date for the Recipient Service Period, the
Recipients shall supply or procure the supply of, and the Provider shall pay
for, the Recipient Services to the Provider and the Seller. The Provider and the
relevant Recipients shall meet and discuss, as soon as reasonably practicable
before the end of the Recipient Service Period, any continuing requirements of
the Provider and/or the Seller’s for the Recipient Services and the services
contemplated under section 2.7 below and, if the relevant Recipients agree, the
terms on which such services will be provided after the Recipient Service Period
ends.

2.7   If during the term of this Agreement, the Provider and/or the Seller
requires additional services from the Recipients (other than the Recipient
Services described in Schedule 2), the Recipients and the Provider shall meet
and discuss the Provider’s and/or Seller’s requirements for such services. If
the Recipients agree to provide such requested services and the Recipients and
Provider agree on the cost of such additional services, the Recipients and the
Provider shall amend this Agreement to incorporate additional wording in
Schedule 2 that sets out all relevant details of the additional services. The
terms of this Agreement shall apply to the provision and receipt of such
additional services.

3.   CO-OPERATION AND MANAGEMENT

3.1   The parties’ Service Managers shall be responsible for the parties’
respective roles and obligations, and the co-ordination of all matters, relating
to the Transitional Services and the Recipient Services. All communications,
documentation and materials relating to a particular

7



--------------------------------------------------------------------------------



 



    Transitional Service or the Recipient Services and sent by the parties shall
be sent to both parties’ Service Manager for that Transitional Service or the
Recipient Services.

4.   DISPUTE RESOLUTION

4.1   In the event of any dispute, disagreement or difference of opinion arising
out of this Agreement, its performance or its construction the Service Managers
of the Provider and the Recipients shall use all reasonable efforts to negotiate
an amicable resolution in good faith within twenty (20) Business Days of either
party notifying the other of such a dispute, disagreement or difference of
opinion.

4.2   If the Service Managers of the Provider and the Recipients have not met
and reached a resolution or otherwise reached a resolution amicably in
accordance with clause 4.1 above, then the Chief Executives of the Provider and
the Recipients shall meet in order to endeavour to resolve the dispute.

4.3   If the Chief Executives of the Provider and the Recipients are unable to
resolve the dispute within twenty (20) Business Days after meeting, or such
other period agreed by the parties in writing, either party may submit the
dispute to arbitration under the Rules for Conduct of Commercial Arbitration of
the Institute of Arbitrators of Australia applicable at the time of submission.

4.4   The Parties agree that:

  (a)   everything that occurs before the arbitrator will be in confidence and
in closed session; and     (b)   the arbitrator’s determination will be final
and binding on the parties.

5.   FEES AND OTHER COSTS

5.1   In consideration for the provision of the Transitional Services, the
Recipients shall pay to the Provider:

  (a)   the fees and other charges, if any, set out in Schedule 1 (Term Sheets);
and     (b)   any reasonable additional third-party costs incurred by the
Provider in connection with the provision of the Transitional Services by the
Provider to the Recipients provided that:

  (i)   the Provider must seek the approval of the Recipients prior to incurring
any individual third-party cost of greater than $5,000;     (ii)   the Provider
must act reasonably in retaining documentary evidence (such as receipts) of
third-party costs incurred; and     (iii)   if the relevant Recipient does not
give its approval the Provider shall immediately be released from any obligation
to provide the relevant Transitional Services to the extent the Provider is not
able to perform the relevant Transitional Services without incurring the third
party costs.

5.2   In consideration for the provision of the Recipient Services, the Provider
shall pay to the Recipients:

  (a)   the fees and other charges, if any, set out in Schedule 2 (Recipient
Services); and

8



--------------------------------------------------------------------------------



 



   (b)   any additional third-party costs incurred on behalf of the Provider or
by the Recipients in connection with the provision of the Recipient Services by
the Recipients to the Provider provided that:

  (i)   the Recipient must seek the approval of the Provider prior to incurring
any individual third-party cost of greater than $5,000;     (ii)   the Recipient
must act reasonably in retaining documentary evidence (such as receipts) of
third-party costs incurred; and     (iii)   if the Provider does not give its
approval the relevant Recipient shall immediately be released from any
obligation to provide the relevant Recipient Services to the extent the relevant
Recipient is not able to perform the relevant Recipient Services without
incurring the third party costs.

5.3   Unless otherwise stated, all sums referred to in this Agreement are
exclusive of GST. If GST is payable as a consequence of any supply made (or
deemed to be made) by one party to the other in connection with this Agreement,
the party receiving the supply must pay to the party making the supply an amount
equal to the GST payable in respect of the supply (“GST Amount”), in addition to
the consideration required to be paid under any other provision of this
Agreement and the supplier will provide the recipient with a tax invoice for the
GST Amount at the time the supplier issues the invoice for the consideration for
the relevant supply. Each party must ensure that each invoice it presents to
another party under this Agreement in respect of any GST Amount is a valid tax
invoice.

5.4   Terms used in clause 5.3 (including “supply”, “consideration” and “tax
invoice”) have the same meaning as defined in the A New Tax System (Goods and
Services Tax) Act 1999 (Cth).

5.5   In the event that a Transitional Service or the Recipient Services
terminate other than on the date in a month which, for the purposes of invoicing
the Transitional Service or Recipient Services, is deemed to be the start of the
month (the “Invoice Date”), the fee for the last month of the Transitional
Service or Recipient Services shall be calculated and invoiced on a pro-rata
basis by reference to the number of days elapsed between the Invoice Date and
the date on which the Transitional Service or Recipient Services terminated.

6.   INVOICING AND LATE PAYMENTS

6.1   The Provider will be entitled to invoice the Recipients on or after the
Commencement Date for the fees payable under clause 5.1 (Fees and Other Costs).
Invoices will be issued by the Provider on a monthly basis in advance for the
Transitional Services that will be provided to the Recipients in the month
following the date of the invoice. The Recipients will pay all invoices within
forty (40) days of receipt. For the avoidance of doubt, unless otherwise
specified in this Agreement, all invoices and payments will be in US dollars.

6.2   The Recipients will be entitled to invoice the Provider for the fees
payable under clause 5.2 (Fees and Other Costs). Invoices will be issued by the
Recipients on a monthly basis in advance for the Recipient Services that will be
provided to the Provider and/or the Seller in the month following the date of
the invoice. The Provider will pay all invoices within forty (40) days of
receipt.

6.3   All payments made under this Agreement shall be so made without set-off,
deduction or withholding save as required by law, other than in respect of the
fees payable by the Provider in relation to the Recipient Services, which may be
set off against fees owed by the Recipients to the Provider in relation to the
Transitional Services.

9



--------------------------------------------------------------------------------



 



6.4   If any party which is required to pay any sum under this Agreement fails
to pay any sum payable by it under this Agreement on the due date for payment
(the “Defaulting Party”), it shall pay interest on such sum for the period from
and including the due date up to the date of actual payment (after as well as
before judgement) in accordance with clauses 6.5 and 6.6.

6.5   The Defaulting Party shall pay interest at the annual rate which is the
aggregate of 2% per annum and the base rate from time to time of Australia and
New Zealand Banking Group Limited.

6.6   Interest under this clause 6 shall accrue on the basis of the actual
number of days elapsed and a 365-day year and shall be paid by the Defaulting
Party on demand. Unpaid interest shall compound monthly.

7.   OTHER OBLIGATIONS

7.1   Each party undertakes to the other that it will not alter, corrupt or
damage in any way nor extract or add to in any unauthorised manner any data
belonging to another and held on any computer or other system used for the
purposes of supplying or receiving the Transitional Services or Recipient
Services.

7.2   The Provider will provide the Transitional Services with reasonable skill
and care.   7.3   The Recipients will provide the Recipient Services with
reasonable skill and care.   7.4   The Recipients shall only use the
Transitional Services in relation to the Business.

7.5   The Recipients shall be responsible for project managing the orderly
transfer of responsibility for the Transitional Services at the end of the
Transitional Period.

7.6   The Provider agrees to use all reasonable endeavours to assist the
Recipient with the transfer of the Transitional Services contemplated in clause
7.5

8.   LIMITATION OF LIABILITY

8.1   This clause 8 prevails over all other clauses and Schedules in this
Agreement and sets forth the entire liability of the parties, and their sole and
exclusive remedies in respect of:

  (a)   the performance, non-performance, purported performance or delay in
performance of this Agreement; or     (b)   otherwise in relation to this
Agreement or the entering into or performance of this Agreement.

8.2   Nothing in this Agreement shall exclude or limit any party’s Liability
(i) for fraud or tort of deceit; (ii) for death or personal injury in Australia
caused by its Breach of Duty; (iii) for any other Liability which cannot be
excluded or limited by applicable law.

8.3   Subject to clause 8.2 and to the extent permitted by law, the Provider
acknowledges and agrees that any Liability of the Recipients in respect of the
provision of, or failure to provide, the Recipient Services howsoever arising is
excluded unless and to the extent that any insurance operates to, and does,
indemnify the Provider for such liability.

8.4   To the full extent permitted by law, the Provider and the Recipients
exclude all representations, warranties, terms and conditions, whether express
or implied (and including those implied by statute, custom, law or otherwise),
except as expressly set out in this Agreement. Certain legislation, including
the Trade Practices Act 1974 (Cth), may imply warranties or conditions or impose
obligations upon the Provider or the Recipients which

10



--------------------------------------------------------------------------------



 



    cannot be excluded, restricted or modified or cannot be excluded, restricted
or modified except to a limited extent. This Agreement must be read subject to
these statutory provisions. If these statutory provisions apply, to the extent
to which the Provider and the Recipients are entitled to do so, the Provider or
the Recipient (as the case may be) limits its liability in respect of any claim
under those provisions to:

  (a)   in the case of goods, at the Provider’s or the Recipients’ option (as
the case may be):

  (i)   the replacement of the goods or the supply of equivalent goods;     (ii)
  the repair of the goods;     (iii)   the payment of the cost of replacing the
goods or of acquiring equivalent goods; or     (iv)   the payment of the cost of
having the goods repaired; and

  (b)   in the case of services, at the Provider’s or the Recipients’ option (as
the case may be):

  (i)   the supplying of the services again; or     (ii)   the payment of the
cost of having the services supplied again.

8.5   Save as provided in clauses 8.2 and 8.4 above, neither the Provider nor
the Recipients shall have Liability to the other for (i) loss of actual or
anticipated profits; (ii) loss of contracts; (iii) loss of the use of money;
(iv) loss of opportunity; (v) loss of goodwill; (vi) loss of reputation; or
(vii) any indirect or consequential loss, and such Liability is excluded whether
it is foreseeable, known, foreseen or otherwise. For the avoidance of doubt,
clauses 8.5(i)- 8.5(vii) apply whether such losses are direct, indirect,
consequential or otherwise.

8.6   Subject to clauses 8.2 and 8.4 above, the total aggregate Liability of the
Provider in connection with the provision of, failure to provide, or delay in
providing, a Transitional Service including, for the avoidance of doubt, where
the liability arises as a result of the provision, failure to provide, or delay
in providing a Transitional Service by a sub-contractor of the Provider (as
described in clause 8.7) shall not exceed the aggregate amounts payable in
respect of the relevant Transitional Service. Subject to clauses 8.2 and 8.4
above, the total aggregate Liability of the Recipients in connection with the
provision of, failure to provide, or delay in providing, the Recipient Services
shall not exceed the aggregate amounts payable in respect of the Recipient
Services. The limitation of Liability under this clause 8.6 has effect in
relation both to any Liability expressly provided for under this Agreement and
to any Liability arising by reason of the invalidity or unenforceability of any
term of this Agreement. This clause 8.6 shall not apply to the Provider’s or the
Recipients’ liability to pay the charges pursuant to clause 5.1 (Fees and Other
Costs).

8.7   The parties acknowledge that certain Transitional Services will be
provided by sub-contractors of the Provider under existing contracts between the
Provider and such sub-contractors.

8.8   Notwithstanding clause 15 below, in the event that the Provider or the
Recipients fail to notify the other party of a breach of this Agreement within
five (5) Business Days of becoming aware of the same, the Providers or the
Recipients (as the case may be) shall be deemed to have waived their entitlement
to claim for losses arising from the breach to the extent that the failure to
notify the other party of the breach within the time specified has prejudiced
the ability of the other party to rectify the breach and to minimize any loss
suffered by the Provider or the Recipients (as the case may be).

11



--------------------------------------------------------------------------------



 



8.9   The Transitional Services provided to Borders NZ pursuant to this
Agreement are for business purposes and that the parties exclude the application
of the Consumer Guarantees Act 1993 (NZ).

9.   CONFIDENTIALITY

9.1   Each party shall treat as strictly confidential and will not disclose any
information received or obtained by it or its officers, employees, agents or
advisers as a result of entering into or performing this Agreement which relates
to:

  (a)   the provisions of this Agreement, or any document or Agreement entered
into pursuant to this Agreement;     (b)   the negotiations leading up to or
relating to this Agreement; or     (c)   the other party

    (together “Confidential Information”),       provided that these
restrictions shall not apply to any disclosure of information if and to the
extent the disclosure is:

  (i)   required by the law of any jurisdiction;     (ii)   required by any
applicable securities exchange, supervisory or regulatory or governmental body
to which the relevant party is subject or submits, wherever situated, whether or
not the requirement for disclosure has the force of law provided that in the
case of a requirement for disclosure that does not have the force of law, legal
counsel deems the disclosure to be appropriate;     (iii)   made to the relevant
party’s shareholders, professional advisers, auditors or bankers or the
professional advisers, auditors or bankers of any other member of the relevant
party’s group of companies; or     (iv)   of information that has already come
into the public domain through no fault of the relevant party or any other
member of that party’s group of companies.

9.2   Upon termination or expiry of this Agreement (for whatever reason), each
party shall return all Confidential Information of the other parties within its
possession, custody or control.

9.3   Notwithstanding clause 9.2, each party may retain such Confidential
Information that it is required to do so by law and to the extent such
Confidential Information forms part of board or investment committee papers.

10.   ASSIGNMENT AND SUB-CONTRACTING

10.1   Subject to clause 10.2 and 10.3 (below), the rights, benefits and
obligations of the parties under this Agreement shall not be assigned,
transferred or otherwise disposed of in whole or in part without the prior
written consent of the other parties, such consent not to be unreasonably
withheld or delayed.

10.2   The Provider may sub-contract to a third party to supply the Transitional
Services provided that, subject to clause 8.7 above, the Provider remains
responsible to the Recipients for its obligations under this Agreement.

12



--------------------------------------------------------------------------------



 



10.3   The Recipients may sub-contract to a third party to supply the Recipient
Services provided that the Recipients remain responsible to the Provider for
their obligations under this Agreement.

10.4   Either party may grant to its financiers from time to time (or any
security trustee on their behalf) Encumbrances over their respective rights
under this Agreement.

11.   FORCE MAJEURE

11.1   The party affected shall be excused performance of its obligations under
or pursuant to this Agreement if, and to the extent that, performance of such
obligations is delayed, hindered or prevented by acts, events, non-happenings,
omissions or accidents (including, without limitation, acts of God, war,
hostilities, riot, fire, explosion, accident, flood, sabotage, lack of adequate
fuel, power, raw materials, containers, transportation or labour, strike,
lock-out or injunction (provided that neither party shall be required to settle
a labour dispute against its own best judgement), changes to governmental laws,
regulations or orders) which affect the performance of this Agreement and which
in each case are beyond the reasonable control of the party affected.

12.   TERM AND TERMINATION

12.1   This Agreement shall commence on the Commencement Date and, subject to
clauses 12.2 and 12.3 below, shall remain in full force and effect until twelve
(12) months from Completion or, if earlier, the date on which all Transitional
Services have been terminated.

12.2   Notwithstanding clause 12.1, the Recipient may terminate each
Transitional Service in accordance with the relevant termination notice
provision in Schedule 1.

12.3   Upon such termination contemplated in clause 12.2 the fees relating to
that Transitional Service shall cease, and an appropriate adjustment to the
amount payable shall be credited to the Recipients.

12.4   The Provider shall be entitled to terminate the Recipient Services on the
notice period set out in Schedule 2, and upon such termination the fees relating
to the Recipient Services shall cease, and an appropriate adjustment to the
amount payable shall be credited to the Provider.

12.5   The Provider may terminate this Agreement forthwith by written notice to
the other parties in the event that a Purchaser or a Recipient: becomes
insolvent; has a liquidator, administrator, administrative receiver, receiver or
any similar official appointed in respect of the whole or any part of its
assets; has an order or resolution made or passed for winding-up; enters, or
resolves to enter into, an arrangement, compromise or composition generally with
its creditors; takes any equivalent action, or any equivalent action occurs in
any other jurisdiction; or shall cease to carry on business.

12.6   The Purchaser and/or a Recipient may terminate this Agreement forthwith
by written notice to the Provider in the event that the Provider: becomes
insolvent; has a liquidator, administrator, administrative receiver, receiver or
any similar official appointed in respect of the whole or any part of its
assets; has an order or resolution made or passed for winding-up; enters, or
resolves to enter into, an arrangement, compromise or composition generally with
its creditors; takes any equivalent action, or any equivalent action occurs in
any other jurisdiction; or shall cease to carry on business.

12.7   The Provider may terminate this Agreement immediately at any time by
written notice to the Recipients if:

13



--------------------------------------------------------------------------------



 



  (a)   a Recipient commits a material breach of this Agreement (including any
breach of its payment obligations under this Agreement) which is not remediable,
or if remediable, it has failed to remedy within thirty (30) days of receiving
written notice requiring it to do so;     (b)   a failure by a Recipient to pay
any undisputed fee or charge under this Agreement within 30 days of the date
that it falls due under the terms of this Agreement;     (c)   a Recipient
commits a material breach of the Purchasing Agreement or the Sale and Purchase
Agreement (including any breach of its payment obligations thereunder) which is
not remediable, or if remediable, it has failed to remedy within thirty (30)
days of receiving written notice requiring it to do so by Borders Group, Inc;  
  (d)   Borders Properties, Inc terminates the Brand Licence Deed pursuant to
clause 9.2 of the Brand Licence Deed;     (e)   an obligation arises on the part
of a member of the Seller’s Group to make payment (which, for the avoidance of
doubt, shall not include any payment made by a member of the Seller’s Group in
connection with the granting of a release of the relevant member of the Seller’s
Group from any Intra-Group Guarantee) under an Intra-Group Guarantee provided
that the Provider may not terminate this Agreement pursuant to this clause
12.7(e) if the relevant member of the Seller’s Group is paid by a Purchaser
under the indemnity in paragraph 2 of Schedule 3 to the Sale and Purchase
Agreement;     (f)   at any time there is a change in Control of any of Borders
Australia, Borders NZ, Borders Singapore, ARW or any Purchaser, other than as
contemplated by a Transaction Document or where:

  (i)   the relevant change of Control does not result in a Provider Competing
Business acquiring Control of any of Borders Australia, Borders NZ, Borders
Singapore, ARW or any Purchaser; or     (ii)   where the Provider has provided
its prior written consent to the change in Control; or

  (g)   a Provider Competing Business acquires (directly or indirectly) a legal
or beneficial interest of 20% or more in any of Borders Australia, Borders NZ,
Borders Singapore, ARW or any Purchaser without the Provider’s prior written
consent.

12.8   Termination or expiry of this Agreement (for whatever reason) shall be
without prejudice to the respective rights and liabilities of each of the
parties accrued prior to such termination or expiry.

12.9   All rights and obligations of the parties shall cease to have effect
immediately upon termination or expiry of this Agreement save that:

  (a)   clauses which are expressed to survive its termination or expiry, or
which, from their nature or context, it is contemplated that they are to survive
termination or expiry; and     (b)   any provision of this Agreement necessary
for its interpretation or enforcement,

          shall continue in force following termination or expiry of this
Agreement (for whatever reason).

14



--------------------------------------------------------------------------------



 



13.   NOTICES

13.1   Any notice, demand or other communication (“Notice”) to be given by any
party under, or in connection with, this Agreement shall be in writing and
signed by or on behalf of the party giving it. Any Notice shall be served by
sending it by fax to the number set out in clause 13.2, or delivering it by hand
to the address set out in clause 13.2 and in each case marked for the attention
of the relevant party set out in clause 13.2 (or as otherwise notified from time
to time in accordance with the provisions of this clause 13). Any Notice so
served by fax or hand shall be deemed to have been duly given or made as
follows:

  (a)   if sent by fax, at the time of transmission; or     (b)   in the case of
delivery by hand, when delivered;

    provided that in each case where delivery by fax or by hand occurs after 6pm
on a Business Day or on a day which is not a Business Day, service shall be
deemed to occur at 9am on the next following Business Day.       References to
time in this clause are to local time in the country of the addressee.   13.2  
The addresses and fax numbers of the parties for the purpose of clause 13.1 are
as follows:

             
 
  (a)   Provider    
 
      Address:   100 Phoenix Drive
 
          Ann Arbor MI 48108
 
          United States of America
 
           
 
      Fax:   +1 734 477 1370
 
           
 
      For the attention of:   General Counsel
 
           
 
      With a copy to:   Baker &McKenzie
 
      Address:   Level 27, 50 Bridge Street
 
          Sydney NSW 2000
 
           
 
      Fax:   +61 2 9225 1595
 
           
 
      For the attention of:   Steven Glanz
 
           
 
  (b)   Recipients    
 
      Address:   Level 14, 379 Collins Street
 
          Melbourne, Victoria 3000
 
          Australia
 
           
 
      Fax:   +61 3 8623 1149
 
           
 
      For the attention of:   the Managing Director
 
           
 
      With a copy to:   Clayton Utz
 
           
 
      Address:   Level 19, 1 O’Connell Street
 
          Sydney NSW 2000
 
           
 
      Fax:   +61 2 8220 6700
 
           
 
      For the attention of:   Philip Kapp

15



--------------------------------------------------------------------------------



 



13.3   A party may notify the other party to this Agreement of a change to its
name, relevant addressee, address or fax number for the purposes of this clause
13, provided that, such notice shall only be effective on:

  (a)   the date specified in the notification as the date on which the change
is to take place; or     (b)   if no date is specified or the date specified is
less than five Business Days after the date on which notice is given, the date
following five Business Days after notice of any change has been given.

13.4   In proving service is shall be sufficient to prove that the envelope
containing such notice was properly addressed and delivered to the address shown
thereon or that the facsimile transmission was made and a facsimile confirmation
report was received, as the case may be.

14.   INVALID OR UNENFORCEABLE PROVISIONS   14.1   If a provision of this
Agreement is invalid or unenforceable in a jurisdiction:

  (a)   it is to be read down or severed in that jurisdiction to the extent of
the invalidity or unenforceability; and     (b)   it does not affect the
validity or enforceability of:

  (i)   that provision in another jurisdiction; or     (ii)   the remaining
provisions.

15.   WAIVER AND EXERCISE OF RIGHTS

  (a)   A waiver by a party of a provision or of a right under this Agreement is
binding on the party granting the waiver only if it is given in writing and is
signed by the party or an officer of the party granting the waiver.     (b)   A
waiver is effective only in the specific instance and for the specific purpose
for which it is given.     (c)   A single or partial exercise of a right by a
party does not preclude another or further exercise of that right or the
exercise of another right.     (d)   Failure by a party to exercise or delay in
exercising a right does not prevent its exercise or operate as a waiver.

16.   AMENDMENT   16.1   This Agreement may be amended only by a document signed
by all parties.   17.   COUNTERPARTS   17.1   This Agreement may be signed in
counterparts and all counterparts taken together constitute one document.

16



--------------------------------------------------------------------------------



 



18.   FURTHER ASSURANCES

18.1   Each party must, at its own expense, whenever requested by another party,
promptly do or arrange for others to do everything reasonably necessary to give
full effect to this Agreement and the transactions contemplated by this
Agreement.

19.   ASSIGNMENT

19.1   Subject to clause 19.2, a party must not transfer, assign, create an
interest in or deal in any other way with any of its rights under this Agreement
without the prior written consent of the other parties.

19.2   Either party may grant to its financiers from time to time (or any
security trustee on their behalf) Encumbrances over their respective rights
under this Agreement.

20.   ENTIRE AGREEMENT

20.1   This Agreement represents the whole and only agreement between the
parties in relation to the provision of the Transitional Services and the
Recipient Services and supersede any previous agreement (whether written or
oral) between all or any of the parties in relation to the subject matter of any
such document save that nothing in this Agreement shall exclude any liability
for, or remedy in respect of, fraudulent misrepresentation.

21.   RIGHTS CUMULATIVE

21.1   The rights, remedies and powers of the parties under this Agreement are
cumulative and not exclusive of any rights, remedies or powers provided to the
parties by law.

22.   CONSENTS AND APPROVALS

22.1   A party may give its approval or consent conditionally or unconditionally
or withhold its approval or consent in its absolute discretion unless this
Agreement expressly provides otherwise.

23.   JURISDICTION

23.1 Each party irrevocably and unconditionally:

  (a)   submits to the non-exclusive jurisdiction of the courts of New South
Wales; and     (b)   waives any claim or objection based on absence of
jurisdiction or inconvenient forum.

24.   SERVICE OF PROCESS

24.1   Each party agrees that a document required to be served in proceedings
about this Agreement may be served:

  (a)   if originating process or a subpoena to be served on a company or
registered body by being sent by post to or left at its registered office, and
in all other cases at its address for service of notices under clause 13; or    
(b)   in any other way permitted by law.

17



--------------------------------------------------------------------------------



 



25.   CURRENCY CONVERSION

25.1   For the purpose of converting amounts specified in one currency into
another currency where required, the rate of exchange to be used in converting
amounts specified in one currency into another currency shall be the New York
closing rate for exchanges between those currencies quoted in the Wall Street
Journal for the nearest Business Day for which that rate is so quoted prior to
the date of the conversion.

26.   GOVERNING LAW   26.1   This Agreement is governed by the laws of New South
Wales, Australia.

The parties have shown their acceptance of the terms of this Agreement by
executing it at the end of the Schedules.

18



--------------------------------------------------------------------------------



 



SCHEDULE 1
TERM SHEETS
A — Financial Reporting

     
A.1. Description
  Procuring financial reporting for the Recipients
A.2. Location
  Borders US
A.3. Service Manager
  TBD
A.4. Fees/Charges
  $140,000/year
A.5. Exceptions
  N/A
A.6 Termination Notice
  3 months

Department: International Finance

     
Department description:
  Financial Reporting

              Item   Classification   Re/(O)ccurrence   Item comments
Daily Flash Sales
  Reporting   D   Net sales daily reporting by store  
Maintain FX Rates in Lawson/EAP
  Task   D   Enter FX rates into Lawson  
Email Collection/Cashier
  Reporting   D      
Email Collection
  Reporting   D      
Paperchase Sales and Commission Reporting
  Reporting   W    
 
           
Weekly Transactions
  Task   W    
 
           
Category Sales
  Reporting   W   Net sales by category
 
           
Transaction/Units Summary
  Reporting   W   Includes transaction and units counts; Gross Margin,
Discounts, Net Margin per Trans and Unit
 
           
Clearance (Red Dot) Results
  Reporting   W   During the Clearance (Red Dot) Sales Timing  
Series Code (Promotional) Discounts
  Reporting   W   Sales and units sold by series code
 
           
Coupon Discounts
  Reporting   W    
 
           
Gift Card Sales
  Reporting   M    
 
           
Corporate Sales
  Reporting   M    
 
           
AP165 Reprint
  Reporting   M    

19



--------------------------------------------------------------------------------



 



              Item   Classification   Re/(O)ccurrence   Item comments
ACME Returns
  Reporting   M    
 
           
Periodical Sales/Margin
  Reporting   M   by UPC
 
           
Missed Returns
           
 
           
Month End Journal Entries
  Task   M   Datacomm, legal expenses, Interest, taxes, error suspense, shrink,
markdowns, etc
 
           
GST Reporting
  Reporting   M    
 
           
Forecasting
  Task   M/Q   Each markets send P&L submissions to be loaded into EAP system
 
           
 
           
Over/Short Report
  Task   M    
 
           
Provide Final P&L Statements
  Reporting   M   Send over final P&L statements after all journal entries are
booked
 
           
Store Contribution Reporting
  Reporting   M   Store level P&L's for Month and YTD
 
           
Account Reconciliations
  Task   M   Various accounts, are completed in the US
 
           
Corporate Customer Sales Reporting
  Reporting   W    
 
           
Weekly Discount Reconciliation Reporting
  Reporting   W    
 
           
Accounts Payable Lag Reporting
  Reporting   M    
 
           
Payroll and Sales Management Reports
  Task   W    

20



--------------------------------------------------------------------------------



 



B — Statutory Accounts Reporting

     
A.1. Description
  Prepare statutory reporting for the Recipients
A.2. Location
  Borders US
A.3. Service Manager
  TBD
A.4. Fees/Charges
  $17,500/year
A.5. Exceptions
  N/A
A.6 Termination Notice
  3 months

Department: International Finance
Department description: Statutory Accounts Reporting

                  Item   Classification   Re/(O)ccurrence   Item comments  
Provide letter of support, letter of representation and intercompany
confirmations
  Task   Annual          
Coordinate EY requests from work performed by IFD
  Task              
Provide supporting documents for accounts managed by IFD
  Task            
 
               
Prepare statutory accounts
  Task   Annual        

21



--------------------------------------------------------------------------------



 



C — Property Accounting

     
A.1. Description
  Responsible for Asset Management for the Recipients
A.2. Location
  Borders US
A.3. Service Manager
  TBD
A.4. Fees/Charges
  $35,000/year
A.5. Exceptions
  N/A
A.6 Termination Notice
  3 months

     
Department:
   Property Accounting  
Department description:
   Responsible for Asset Management system, including
Capital spending, depreciation and asset write-offs

              Item   Classification   Re/(O)ccurrence   Item comments
Yearly budgeting of cap-ex and depreciation expense
  Task   Y   Cap-ex submissions from local office, all planning at H.O.  
Monthly forecast updates
  Task   M   Monthly reforecast depreciation expense and cap-ex, submit into EAP
 
Capital Spending administration
  Task   Ongoing   Responsible for creation and approval, as well as subsequent
tracking of CERs  
Tracking of Capital Projects
  Task   Ongoing      
Fixed asset accounting
  Task   M   Record all depreciation and asset-related activity
 
           
Monthly Fixed Asset Reporting
  Reporting   M   Monthly variance to forecast explanations, Asset Registers
 
           
Cap-ex reporting
  Reporting   M  
1)  Approved vs. Invoiced
 
           
Cap-ex reporting
  Reporting   M  
2)   Project activity reporting
 
           
Cap-ex reporting
  Reporting   M  
3)   New Store Cap-Ex
 
           
GL Account Recs
  Task   M   All fixed asset accounts

22



--------------------------------------------------------------------------------



 



D — Accounts Payable (A/P)

     
A.1. Description
  Accounts Payable and Accounts Receivable for the Recipients
A.2. Location
  Borders US
A.3. Service Manager
  TBD
A.4. Fees/Charges
  $210,000/year
A.5. Exceptions
  N/A
A.6 Termination Notice
  Terminates in line with this Agreement

     
Department:
  Accounts Payable
 
    
Department description:
  Accounts Payable and Accounts Receivable

              Item   Classification   Re/(O)ccurrence   Item comments
EDI and Paper drop ship merchandise invoice processing
  Task   Ongoing    
 
           
Expense invoice processing
  Task   Ongoing   10% done by IFD
 
           
Warehouse receipt merchandise invoice matching
  Task   Ongoing    
 
           
Vendor service representatives
  Task   Ongoing   Primary contact is IFD
 
           
Vendor account reconciliations
  Task   Ongoing    
 
           
Vendor set-up
  Task   Ongoing   Includes completion of vendor credit applications
 
           
Debit balance recovery
  Task   Ongoing   Substantial leveraging of Australian resources
 
           
AP Audit functions
  Task   Ongoing   Includes but not limited to duplicate payment recovery and
3rd party audit recoveries
 
           
Trade check runs
  Task   M/W   Check runs are run and signed off by IFD
 
           
Wire transfers
  Task   Ongoing    
 
           
Year-end audit
  Task   Y   Support for auditor requests
 
           
General Ledger Balance Sheet Account Reconciliations
  Task   M   All payables accounting
 
           
Reserves Analysis
  Reporting   M   All payables accounting
 
           
Aged Accrual Analysis
  Reporting   M   All payables accounting
 
           
Average Days to Pay
  Reporting   M    

23



--------------------------------------------------------------------------------



 



              Item   Classification   Re/(O)ccurrence   Item comments
Non Top Vendor Activity
  Reporting   M    
 
           
Status of Reconciliations for Top Vendors
  Reporting   M    
 
           
Accounts Payable Ratio Reporting
  Reporting   M    
 
           
Vendor Debit Balance Reporting
  Reporting   M    
 
           
Claims on Invoices Trend Reporting
  Reporting   M    
 
           
AP165 — drop ship merchandise invoices reporting to stores
  Reporting   M    

24



--------------------------------------------------------------------------------



 



E — Bank Reconciliation

     
A.1. Description
  Bank Reconciliations for the Recipients
A.2. Location
  Borders US
A.3. Service Manager
  TBD
A.4. Fees/Charges
  $21,000/year
A.5. Exceptions
  N/A
A.6 Termination Notice
  3 months

     
Department:
  Bank Reconciliation
 
    
Department description:
  Responsible for Reconciliation of all bank/disbursement accounts

              Item   Classification   Re/(O)ccurrence   Item comments
General Ledger Balance Sheet Account Reconciliations
  Task   M   All Cash and Disbursement Accounts

25



--------------------------------------------------------------------------------



 



F — Treasury

     
A.1. Description
  Treasury support services to the Recipients
A.2. Location
  Borders US
A.3. Service Manager
  TBD
A.4. Fees/Charges
  $35,000/year
A.5. Exceptions
  N/A
A.6 Termination Notice
  3 months

Department:
Treasury
Department description:

              Item   Classification   Re/(O)ccurrence   Item comments
Cash Management
  Task   Ongoing   Includes forecasting, funding,
borrowing, overdraft facility
maintenance
 
           
Month-end close for
bank/cash accounts
  Accounting   Monthly   ID all cash activity (cash, wires,
checks etc) and tie to specific
General Ledger code. Monthly
upload to Lawson General Ledger of
all activity.
 
           
Foreign currency
transactions for year end
hedging
  Task   Yearly    
 
           
Credit card management
  Accounting,
Task,
Reporting   Ongoing   Setting up and managing relationship
with credit card companies, monthly
entry of credit card fees, planning for
credit card fees, reporting on credit
card fees.
 
           
Bank relationships
  Task   Ongoing   Set-up and management of bank
relationships, monthly entry of bank
fees, planning for bank fees.
 
           
Interest
  Accounting   Ongoing   Monthly entry of interest, monthly
reconciliations, forecasting and
planning
 
           
Wire Transfer Activity
  Task   Ongoing   Activation of approved wire transfers.

26



--------------------------------------------------------------------------------



 



G — Lease Accounting

     
A.1. Description
  Lease Accounting for the Recipients
A.2. Location
  Borders US
A.3. Service Manager
  TBD
A.4. Fees/Charges
  $8,750/year
A.5. Exceptions
  N/A
A.6 Termination Notice
  3 months

Department: Lease Accounting
Department
description:

              Item   Classification   Re/(O)ccurrence   Item comments
Straight Line Rent Accounting
  Accounting   On-going   Includes: initial calculation, maintenance, journal
entries, monthly forecasting, yearly planning, and General Ledger
reconciliations of Straight Line Balance Sheet accounts
 
           
Wire Transfers
  Task   Monthly   Initiate wire transfers for rental payments for all APAC
stores

27



--------------------------------------------------------------------------------



 



H — Merchandise Reporting

     
A.1. Description
  Merchandise Reporting for the Recipients
A.2. Location
  Borders US
A.3. Service Manager
  TBD
A.4. Fees/Charges
  $70,000/year
A.5. Exceptions
  N/A
A.6 Termination Notice
  Terminates in line with this Agreement

     
Department:
  International Finance
 
   
Department description:
  Reporting on Merchandise
Category Performance

              Item   Classification   Re/(O)ccurrence   Item comments
Weekly Subject Range Report
  Reporting   W   Weekly sales, store inventory, purchase, pending order, on
order, store returns, and vendor return by subject breaks
 
           
Open to Buy
  Reporting   W   Units on Order (DC and Drop ship) by PO types – Actual vs.
Target by buyers
 
           
Not Yet Published
  Reporting   W   Order of Not Yet Publish Titles by Product line by month
 
           
In Stock
  Reporting   W   Weekly Top Title sales by subject break 100 and In Stock
percentage
 
           
Top Titles
  Reporting   W   Weekly Top 10 sales by product lines comparison TY vs. LY
 
           
Bargain Scorecard
  Reporting   W   Bargain Sales, Shipments, Inventory by Store
 
           
Calendar Scorecard
  Reporting   W   While Calendars are in Stock (Oct-Jan)
 
           
Weekly Kids Sales
  Reporting   W   Kids Subject Code Sales by Store
 
           
Vendor Scorecard
  Reporting   M   Sales, Purchase, Return, Refused Return, and inventory by
vendor level
 
           
Inventory Aging by
Category
  Reporting   M   Aging Inventory bucket by category by store
 
           
Bargain Report
  Reporting   W   Bargain Sales, Rolling 5 weeks Sales, Inventory by store
 
           
Stock Aging
  Reporting   M   Aging of Returnable and Non Returnable Stock by
Category/Product line
 
           
Stock Reserves
  Accounting   M   Reserve Calculations and Accounting Entries for Aged Non
Returnable Stock
 
           
Deadwood Returns
  Reporting   M – as needed   Manual Process

28



--------------------------------------------------------------------------------



 



              Item   Classification   Re/(O)ccurrence   Item comments
RPLs
  Reporting   M – as needed   System Process
 
           
Buyer Action Plan
  Reporting   M   Sales, Margin, Inventory, Week of Supply, Stockturn, Purchase
and Vendor Claims by Buyers
 
           
Location Range Report
  Reporting   M   Sales, Inventory, and On Order by Location by Store
 
           
Out of Stock
  Reporting   M   Out of Stock reporting by store by country

29



--------------------------------------------------------------------------------



 



I — Margin Accounting and Reporting

     
A.1. Description
  Margin Accounting and Reporting for the Recipients
A.2. Location
  Borders US
A.3. Service Manager
  TBD
A.4. Fees/Charges
  $70,000/year
A.5. Exceptions
  N/A
A.6 Termination Notice
  Terminates in line with this Agreement

     
Department:
  International Finance
 
   
Department description:
  Margin Accounting and Reporting

              Item   Classification   Re/(O)ccurrence   Item comments
Preliminary Period
Margin Statements
  Reporting   W   Actual Sales vs. Forecast vs. Plan Analysis
 
           
Final Period Margin
Statements
  Reporting   M   Final reporting of sales, cost, and margin and comparison to
forecast
 
           
Period Cost of Sales
  Accounting   M   Calculate cost of sales for accounting posting
 
           
Period Sales Adjustments
  Accounting   M   Sales Audit posting
 
           
Vendor Code Sales Mix
  Reporting   M   Sales mix by vendors for the last 6 months with their average
margin rate
 
           
Period Margin by
Vendor Code
  Reporting   M   Avg 6 months period margin sales mix by vendors
 
           
Country Mix – Purchases
and Sales
  Reporting   M   Sales and Shipment Mix by country by product line
 
           
New Store Discount
Summary
  Reporting   NYO only    
 
           
Periodicals
  Reporting   M   Mill & Boon, US Periodical, Local Periodical, and Subscription
Sales reporting by stores

30



--------------------------------------------------------------------------------



 



J — Inventory Accounting and Control

     
A.1. Description
  Inventory Accounting and Control for the Recipients
A.2. Location
  Borders US
A.3. Service Manager
  TBD
A.4. Fees/Charges
  $70,000/year
A.5. Exceptions
  N/A
A.6 Termination Notice
  Terminates in line with this Agreement

     
Department:
  Inventory Control
 
   
Department description:
  Inventory reconciliation of on hand systems to financial systems and inventory
reporting

              Item   Classification   Re/(O)ccurrence   Item comments
Inventory at Retail
  Reporting   W   Classified by Total Stores, FTC, RC
 
           
Warehouse Inventory
Summary
  Reporting   W   Warehouse system weekly processing flow with perpetual
inventory balances.
 
           
Warehouse Overstock Aging and Fill Rates
  Reporting   W   Warehouse system inventory aging with weekly shipping fill
rates.
 
           
Return Center Summary and Claim Aging
  Reporting   W   Return Center system weekly inventory flow, on hand balances,
with aged vendor returns claims.
 
           
Warehouse Receipts and Shipments
  Reporting   W   Warehouse system weekly summary processing. Details are
provided upon request.
 
           
Warehouse
Reconciliations
  Accounting   Q    Reconcile to General Ledger
 
           
Physical Inventory
  Accounting   Per StockTake
Schedule   Includes pre-work, stock takes, post work, reconciliations, and
results reporting by store and category
 
           
Shrink Liabilities
  Accounting   M   Monthly Accruals, Record Results
 
           
Inventory Entries
  Accounting   M    

31



--------------------------------------------------------------------------------



 



K — Tax

     
A.1. Description
  Tax Reporting and Filing for the Recipients
A.2. Location
  Borders US
A.3. Service Manager
  TBD
A.4. Fees/Charges
  $52,500/year
A.5. Exceptions
  N/A
A.6 Termination Notice
  3 months

 

*   Tax is fully dependent on transaction data support from the Australia/New
Zealand team.

     
Department:
  Tax
 
   
Department description:
  Tax Returns

              Item   Classification   Re/(O)ccurrence   Item comments
Provide all information necessary for the submission of tax returns
      Annual    
 
           
Provide GST reporting
  Report   Periodic    
 
           
Support Statutory
Account Tax
Calculations
  Accounting   Annual    
 
           
Provide tax
depreciation
reporting
  Report   Annual    
 
           
Maintain and provider accurate tax depreciation schedules
  Report   Annual    

32



--------------------------------------------------------------------------------



 



L — IT

     
A.1. Description
  Information Technology Support for the Recipients
A.2. Location
  Borders US
A.3. Service Manager
  TBD
A.4. Fees/Charges
   $1,340,000/ year
A.5. Exceptions
  N/A
A.6 Termination Notice
  Terminates in line with this Agreement

     
Department:
  IT       Support for all Borders proprietary systems, as well as other  
Department description:
  Borders integrated systems for merchandising, distribution, stores, and
financials.

              Item   Classification   Re/(O)ccurrence   Item comments
Transitional Support
          Tasks provided during the term of the TSA
 
           
Provide BGIA (central stock, supplier and purchase order management) system
functionality and support
  Task   On-going   Provides data on on-hand inventory as well
as inventory transfer data
 
           
Provide BGIB (distribution management, inventory control and subsidiary
financial) system functionality and support
  Task   On-going   Performs AP invoice matching as well.
 
           
Provide CMA (core back-list titles as well as EPOS daily data poll) system
functionality and support
  Task   On-going    
 
           
Provide IMA (in-store inventory management – goods receipt and returns) system
functionality and support
  Task   On-going    
 
           
Provide IT outage alerts
  Task   As needed    
 
           
Provide Lawson (general ledger, asset management, accounts payable) system
functionality and support
  Task   On-going    
 
           
Provide Data Warehouse (business intelligence, the central location for most
business data) functionality and support
  Task   On-going    

33



--------------------------------------------------------------------------------



 



              Item   Classification   Re/(O)ccurrence   Item comments
Provide DW Portal (web application to access sales, transactions, and
discounting from POS) system functionality and support
  Task   On-going    
 
           
Provide store detail file transfers (daily FTP of key financial metrics)
functionality and support
  Task   On-going    
 
           
Provide Outlooksoft/EAP systems functionality and support
  Task   On-going   Maintain the query tool for Lawson G/L
 
           
Helpdesk support
  Task   As needed   For all IT issues that cannot be resolved via the ANZ IT
technicians.
 
           
Data back-ups and storage
  Task   On-going    
 
           
New Store set-up in
legacy system
  Task   As needed    
 
           
TOTAL TRANSITIONAL
SUPPORT
           $ 140,000.00
 
           
Data Migration/IT Transition to ANZ Ownership
          Project management and task work to migrate data and hardware to ANZ
ownership
 
           
Project
coordination/management
  Task   On-going   IT point of contact for coordination of transition to new
owner to work with ANZ team
 
           
Develop process for transition of SCM (product in the pipeline) to ANZ ownership
  Task   On-going   Co-manage the plan to transition the SCM with a system
implementation to ensure limited disruption to the flow of products
 
           
Provide final inventory data to ANZ ownership
  Task   One time    
 
           
Provide final title file assortment data to new ownership
  Task   One time    
 
           
Provide one-time
historical
sales/inventory data in
the required format
  Task   One time    
 
           
Update Outlooksoft
dimensions
  Task   One time    
 
           
TOTAL MIGRATION AND
TRANSITION COSTS
           $ 1,200,000.00
 
           
TOTAL IT COSTS
           $ 1,340,000.00

34



--------------------------------------------------------------------------------



 



M — Merchandising

     
A.1. Description
  Book and Non-Book Buying for the Recipients
A.2. Location
  Borders US
A.3. Service Manager
  TBD
A.4. Fees/Charges
  $105,000/year
A.5. Exceptions
  N/A
A.6 Termination Notice
  3 months

     
Department:
  Merchandising
 
   
Department description:
  Book and Non-Book Buying

              Item   Classification   Re/(O)ccurrence   Item comments
Merchandise buying,
allocation &
replenishment
  Task   On-going    
 
           
Weekly “big-buy” conference calls for information sharing purposes for
Merchandise
  Task & Reporting   W   Other information sharing activities to be negotiated.
 
           
Merch Ops – Vendor
Management – Weekly
reporting
  Reporting   W   By store listing of total OH, OO, NYP title and unit counts,
retail value

35



--------------------------------------------------------------------------------



 



N — Merchandise Operations

     
A.1. Description
  Product Data and Analysis Support for the Recipients
A.2. Location
  Borders US
A.3. Service Manager
  TBD
A.4. Fees/Charges
  $70,000/year
A.5. Exceptions
  N/A
A.6 Termination Notice
  Terminates in line with this Agreement

     
Department:
Operations
  Merchandising
 
   
Department description:
  Title file, vendor management, Point Of Sale promotions, store planning,
merchandise planning

              Item   Classification   Re/(O)ccurrence   Item comments
New store planning/store space and layout planning
      Ongoing    
 
           
Title File Department:
           
 
           
Complete listing of all US titles on BGIA
  Reporting   Weekly    
 
           
Complete listing of all non-US titles on BGIA
  Reporting   Weekly    
 
           
Sales and OH info for all BINCs
  Reporting   Weekly    
 
           
Bowker data –
master title file
by country
  Reporting   Monthly    
 
           
Title File Updates
  Task   Weekly   Weekly set of macros that cleanse title file data to conform
to BGI standards
 
           
Title File Updates
  Task   Ongoing   Manual maintenance based on vendor or in-country requests
 
           
Title File Updates
  Task   Ongoing   Semi-manual process for mass updates, required by in-country
 
           
Changes to title file report
  Reporting   Weekly   Shows all changes to title file in the last week
 
           
Titles changing to OP
  Reporting   Monthly   Reporting on titles changing to out of print status
 
           
Paperchase maintenance
          Performed by the Paperchase(US) department

36



--------------------------------------------------------------------------------



 



              Item   Classification   Re/(O)ccurrence   Item comments
Marketing: POS
Promotions
           
 
           
Promotional set-up
– CMA
  Task   Ongoing   Set-up all non BGIA promotions in CMA to be sent down to
store POS system
 
           
Promotional set-up
– BGIA
  Task   Ongoing   This department provides support for any changes that need to
be made to these promotions
 
           
Bar-code creation
  Task   Ongoing   Create all barcodes needed for promotions
 
           
Training and Consultation for promotion creation
  Task   Ongoing    
 
           
Merch Planning
           
 
           
Reporting:
      Weekly   Top 200 items(sales), all stores, by country by product line
 
           
 
      Weekly   Top items(sales), by country, by product line, by binc, by store
 
           
 
      Weekly   Sales, On Hands, TY/LY, Turn, Discounts, for Paperchase and
Gifts/Stationary category

37



--------------------------------------------------------------------------------



 



O — Transportation

     
A.1. Description
  Logistics/Shipping for the Recipients
A.2. Location
  Borders US
A.3. Service Manager
  TBD
A.4. Fees/Charges
  $49,000/year
A.5. Exceptions
  N/A
A.6 Termination Notice
  Terminates in line with this Agreement

     
Department:
  Transportation
 
   
Department description:
  Shipping and logistics

              Item   Classification   Re/(O)ccurrence   Item comments
Ship and ensure any Borders US bought product is shipped to ANZ at Purchasers
expense
  Task   On-going    
 
           
Freight and Distribution Center Reporting
  Reporting   On-going   Weekly, monthly reporting including Costs Per Unit,
Output (units) Per Hour, Distribution Financials, and Freight Operating Review
Meetings
 
           
Freight and DC Planning
  Task   Yearly   Planning at the detail Output Per Hour/ Costs Per Unit
Distribution and Freight Financials

38



--------------------------------------------------------------------------------



 



P — Communications

     
A.1. Description
  Store/field communications for the Recipients
A.2. Location
  Borders US
A.3. Service Manager
  TBD
A.4. Fees/Charges
  $11,375/year
A.5. Exceptions
  N/A
A.6 Termination Notice
  3 months

     
Department:
  Communications
 
   
Department description:
  Store and store manager communications

              Item   Classification   Re/(O)ccurrence   Item comments
Store communications – e-mail box, news/marketing bulletins (promotions) and
e-info updates.
  Task   On-going    
 
           
Store manager
specific
communications
  Task   Bi-weekly    
 
           
URL set-up on proxy
server (link
created on e-info)
  Task   As needed    

39



--------------------------------------------------------------------------------



 



Q — Store Operations

     
A.1. Description
  Store Operational Support for the Recipients
A.2. Location
  Borders US
A.3. Service Manager
  TBD
A.4. Fees/Charges
  $35,000/year
A.5. Exceptions
  N/A
A.6 Termination Notice
  Terminates in line with this Agreement

     
Department:
  Store Operations
 
   
Department description:
   

              Item   Classification   Re/(O)ccurrence   Item comments
Provide store operational support from US.
  Task   On-going    
 
           
New store set-up in
legacy systems
  Task   On-going    

40



--------------------------------------------------------------------------------



 



R — Management

     
A.1. Description
  Management of Support Services for the Recipients
A.2. Location
  Borders US
A.3. Service Manager
  TBD
A.4. Fees/Charges
  $105,000/year
A.5. Exceptions
  N/A
A.6 Termination Notice
  Terminates in line with this Agreement

     
Departments:
  Finance, Tax, Merchandising
 
   
Department description:
  Management Oversight of Support Services

              Item   Classification   Re/(O)ccurrence   Item comments
Direction and leadership for support services employees
  Task   Daily    
 
           
Review of support services employee work
  Task   Daily    

41



--------------------------------------------------------------------------------



 



SCHEDULE 2
RECIPIENT SERVICES

                  1. Description     The services to be provided by the
Recipients in relation to the oversight of, and assistance in relation to:
 
               
 
    (1 )       opening of new Borders Group, Inc company owned and franchise
stores in Malaysia and GCC, including:
 
               
 
          •   Fit out
 
               
 
          •   Stocking of store/purchasing
 
               
 
          •   Promotions/marketing
 
               
 
          •   IT/systems  
 
          •   HR/training  
 
    (2 )       Borders Group, Inc franchise operations in Malaysia, UAE, Qatar,
Bahrain, Kuwait and Oman, including the following functions:
 
               
 
          •   HR
 
               
 
          •   Finance
 
               
 
          •   Operations
 
               
 
          •   Purchasing
 
               
 
          •   Promotion/marketing
 
               
 
          •   Distribution centre oversight
 
               
 
          •   Merchandising
 
               
2. Location
               
3. Service Manager
                4. Pricing /Charges   $20,000 per month 5. Recipient Service
Period   9 months from the Commencement Date 6. Termination Notice   10 Business
Days



42



--------------------------------------------------------------------------------



 



Signed for and on behalf of
Borders International Services, Inc.
by its duly authorised representative
in the presence of:

               
 
Signature of witness
     
 
Signature of authorised representative    
 
             
 
Name of witness (please print)
     
 
Name of authorised representative    
 
      (please print)    

Signed for and on behalf of
Borders Australia Pty Ltd.
by its duly authorised representative
in the presence of:

               
 
Signature of witness
     
 
Signature of authorised representative    
 
             
 
Name of witness (please print)
     
 
Name of authorised representative    
 
      (please print)    

Signed for and on behalf of
Borders New Zealand Limited
by its duly authorised representative
in the presence of:

               
 
Signature of witness
     
 
Signature of authorised representative    
 
             
 
Name of witness (please print)
     
 
Name of authorised representative    
 
      (please print)    

43



--------------------------------------------------------------------------------



 



Signed for and on behalf of
Borders Pte. Ltd.
by its duly authorised representative
in the presence of:

               
 
Signature of witness
     
 
Signature of authorised representative    
 
             
 
Name of witness (please print)
     
 
Name of authorised representative    
 
      (please print)    

44



--------------------------------------------------------------------------------



 



Signed for and on behalf of Spine Newco Pty Limited ACN 127 667 314 by its
Attorney under a Power of Attorney dated 4 June 2008, and the Attorney declares
that the Attorney has not received any notice of the revocation of such Power of
Attorney, in the presence of:

     
 
Signature of Attorney
   



             
 
Signature of Witness
     
 
Name of Attorney in full    
 
             
 
Name of Witness in full
           



Signed for and on behalf of Spine Newco (NZ) Limited Company No. 2010994 by its
Attorney under a Power of Attorney dated 4 June 2008, and the Attorney declares
that the Attorney has not received any notice of the revocation of such Power of
Attorney, in the presence of:

     
 
Signature of Attorney
   



             
 
Signature of Witness
     
 
Name of Attorney in full    
 
             
 
Name of Witness in full
           

45